 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   ROBERT D. PENA,

 9                             Petitioner,                Case No. C17-1918-RSM

10          v.                                            ORDER OF DISMISSAL

11   JEFFREY A. UTTECHT,

12                             Respondent.

13

14          Having reviewed the Report and Recommendation of the Honorable Mary Alice Theiler,

15   United States Magistrate Judge, any objections or responses to that, and the remaining record, the

16   Court finds and ORDERS:

17          (1)     The Court ADOPTS the Report and Recommendation;

18          (2)     Petitioner’s petition for writ of habeas corpus is DENIED without an evidentiary

19   hearing, and this action is DISMISSED with prejudice;

20          (3)     A certificate of appealability is DENIED as to all grounds for relief raised in this

21   action. See 28 U.S.C. § 2253(c); and

22   \\

23   \\




     ORDER OF DISMISSAL - 1
 1        (4)    The Clerk is directed to send copies of this Order to the parties and to Judge Theiler.

 2        Dated this 16 day of October 2019.

 3

 4                                              A
                                                RICARDO S. MARTINEZ
 5                                              CHIEF UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER OF DISMISSAL - 2
